Citation Nr: 1016038	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lower back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
laceration to the left thigh.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cardiovascular 
system disability.

4.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depressive disorder not otherwise specified, generalized 
anxiety disorder, dysthymia, and schizoaffective disorder.

5.  Entitlement to service connection for headaches, to 
include a cervical spine disability. 

6.  Entitlement to an increased rating for hemorrhoids, 
currently rated noncompensable.

7.  Entitlement to an increased rating for epidermophytosis 
interdigitalis pedis, currently rated noncompensable.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
October 1975.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO: denied the 
Veteran's petition to reopen the claims for service 
connection for a lower back disability, residuals of a 
laceration to the left thigh, and hypertension with a heart 
disability as new and material evidence had not been 
submitted; denied entitlement to service connection for PTSD 
and headaches; denied compensable ratings for hemorrhoids and 
epidermophytosis interdigitalis pedis; and denied entitlement 
to a TDIU.  

In March 2008, the Board denied the petitions to reopen the 
claims for service connection for a lower back disability, 
residuals of a laceration to the left thigh, and hypertension 
with a heart disability and remanded the claims for service 
connection for PTSD and headaches, for increased ratings for 
hemorrhoids and epidermophytosis interdigitalis pedis, and 
for a TDIU for further development.  The Veteran appealed the 
Board's denials to the United States Court of Appeals for 
Veterans Claims (Court).  

In April 2009, the United States Court of Appeals for 
Veterans Claims (Court) remanded the petitions to reopen the 
claims for service connection for a lower back disability, 
residuals of a laceration to the left thigh, and hypertension 
with a heart disability.  The remand was for readjudication 
in compliance with directives specified in a March 2009 Joint 
Motion filed by counsel for the Veteran and VA Secretary.  
The basis for the Joint Motion was that the Veteran had not 
been provided adequate notice under the Veterans Claims 
Assistance Act of 2000 as specified in the Court's decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board must initially determine whether new and material 
evidence has been submitted with regard to the claims for 
service connection for a lower back disability, residuals of 
a laceration to the left thigh, and a cardiovascular system 
disability.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claims.  Hickson v. West, 11 Vet. 
App. 374, 377 (1998).

Although the Veteran's initial service connection claims 
referred to PTSD and headaches, the Court has held that when 
a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed 
or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
explained below, the Veteran has been diagnosed as having 
various psychiatric disabilities and the evidence reveals 
that his headaches are likely a symptom of a cervical spine 
disability.  Thus, the Board has characterized the issues as 
claims for entitlement to service connection for a 
psychiatric disability, to include PTSD, depressive disorder 
not otherwise specified, generalized anxiety disorder, 
dysthymia, and schizoaffective disorder, and entitlement to 
service connection for a cervical spine disability. 
 
In March 2008, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received to reopen the claims for service connection for a 
lower back disability, residuals of a laceration to the left 
thigh, and a cardiovascular system disability, entitlement to 
service connection for a psychiatric disability and a 
cervical spine disability, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hemorrhoids are manifest by internal hemorrhoidal 
varicosities that are painful, occasionally bleed, and cause 
occasional fecal leakage.  They are not large, thrombotic, or 
irreducible, do not involve excessive redundant tissue or 
fissures, and are not associated with anemia. 

2.  Epidermophytosis interdigitalis pedis is manifest by skin 
irritation on the feet that involves less than 1 percent of 
the total body and 0 percent of exposed skin and requires 
only topical treatment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, 
Diagnostic Code (DC) 7336 (2009).

2.  The criteria for a compensable rating for 
epidermophytosis interdigitalis pedis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7806, 
7813 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a May 2008 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claims for increased 
ratings for hemorrhoids and epidermophytosis interdigitalis 
pedis.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2008 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the May 2008 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA, in increased 
ratings claims, to provide notice of alternative diagnostic 
codes or potential daily life evidence.  Vazquez-Flores, 580 
F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. 
§ 5103(a) notice need not be Veteran specific, and that while 
impairment in activities of daily life may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.

Nevertheless, the May 2008 letter notified the Veteran that 
VA would consider evidence of the impact of his conditions 
upon daily life. 

The May 2008 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claims.  He 
was notified that medical or lay evidence could be submitted 
to substantiate his increased rating claims and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which his disabilities had worsened.  

The May 2008 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  

There was a timing deficiency in that the May 2008 letter was 
sent after the initial adjudication of the claims.  This 
timing deficiency was cured by readjudication of the claims 
in a November 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA 
examinations for hemorrhoids and epidermophytosis 
interdigitalis pedis.  

When a claimant's medical history indicates that his 
condition undergoes periods of remission and recurrence, VA 
is required to provide a medical examination during the 
period of recurrence in order to provide a proper disability 
rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison, 
the Court found that an examination during the remission 
phase of the condition did not "accurately reflect the 
elements of the present disability."  Id. 
 
In this case, the Veteran has reported that his hemorrhoids 
undergo periods of exacerbation (2-3 times per month) after 
hard bowel movements.  His VA treatment records do not show 
any periods of exacerbation during the appeal period.  Given 
this history, it would be difficult, if not impossible to 
schedule an examination during a period of exacerbation.  See 
Voerth v. West, 13 Vet. App. (1999) (feasibility of 
scheduling an examination during an exacerbation is a factor 
in determining whether VA has a duty to provide such an 
examination). 

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hemorrhoids

Hemorrhoids, internal or external, are rated under 38 C.F.R. 
§ 4.114, DC 7336.  Under DC 7336, a noncompensable rating is 
warranted for hemorrhoids that are mild or moderate.  A 10 
percent rating is warranted for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 
7336.

A February 2004 VA examination report reveals that the 
Veteran was diagnosed as having hemorrhoids in 1976.  They 
prolapsed intermittently, were painful, and bled.  Flare ups 
occurred 2 to 3 times a month after a hard bowel movement and 
sometimes lasted for several days.  The Veteran experienced 
one occasion of fecal leakage in the past, but did not 
experience any further leakage.  He experienced rectal 
bleeding 2 to 3 times per month, used Metamucil and 
Preparation-H for the condition, and never had any surgery.  
Examination revealed that the perianal area was clear 
externally.  Anoscopy showed a few hemorrhoidal varicosities, 
none of which appeared to be thrombosed.  A diagnosis of 
hemorrhoids was provided.

A November 2005 VA examination report indicates that the 
Veteran reported that his hemorrhoids were painful, that he 
had difficulty sitting for a long time, and that he had to 
lie in a certain position for comfort.  He had frequent bowel 
movements with episodes of bowel incontinence and some fecal 
leakage.  He used adult undergarments and Tucks pads ever 
day.  He denied undergoing any surgery for hemorrhoids and 
denied recurrent bleeding or thrombosis.

Examination revealed that there was no evidence of fecal 
leakage or external hemorrhoids, however there were internal 
hemorrhoids.  The size of the lumen was normal and there was 
no evidence of gross blood, anemia, or fissures.  The Veteran 
was diagnosed as having internal hemorrhoids.

The evidence reveals that the Veteran has been diagnosed as 
having internal hemorrhoids that are painful, occasionally 
bleed (reported as to 2 to 3 times per month during the 
February 2004 VA examination), and result in some fecal 
leakage.  There is no evidence that they are large or 
thrombotic, irreducible, involve excessive redundant tissue, 
persistently bleed, involve fissures, or are associated with 
anemia.  Specific negative findings were provided with regard 
to thrombotic hemorrhoids, bleeding, anemia, and fissures 
during the February 2004 and November 2005 VA examinations.  
Therefore, the Veteran's hemorrhoids more closely approximate 
the criteria for a noncompensable rating under DC 7336 and a 
higher rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7336.

The Veteran has reported flare ups of his condition.  While 
the Veteran is competent to report symptoms of his 
hemorrhoids, his reports must be weighed against the 
objective evidence.  See Jandrea v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  In this case, extensive VA 
treatment records show that the Veteran was frequently seen 
more than once a month, but do not show any complaints or 
findings of flare ups or exacerbations.  

While the Veteran reported that flare ups occurred 2 to 3 
times a month after hard bowel movements, he has not reported 
any specific periods when exacerbations occurred.  The 
clinical evidence and reports of examinations show that any 
involvement was at most mild or moderate.  This evidence 
weighs against finding a greater level of involvement at any 
time during the appeal period notwithstanding the Veteran's 
report of exacerbations.

Epidermophytosis Interdigitalis Pedis

Epidermophytosis interdigitalis pedis is currently rated 
under 38 C.F.R. § 4.118, DC 7813 as dermatophytosis.  
Dermatophytosis is to be rated under the diagnostic code for 
disfiguring scars to the head, face or neck (DC 7800), scars 
(DCs 7801-7805) or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. 
§ 4.118, DC 7813.  As the Veteran's skin disability does not 
involve the head, face or neck and he does not have scars, it 
is rated by analogy as dermatitis under DC 7806.

Under DC 7806, a noncompensable rating is warranted if less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
was required during the past 12-month period.  

A 10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.

A 30 percent rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; if systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent rating is warranted if more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or; if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7806.

The February 2004 VA examination report indicates that the 
Veteran reported athlete's feet beginning in service and that 
his condition had remained the same since that time.  He used 
Blue Star ointment 3-4 times a week, there were no side 
effects of treatment, and he experienced some burning, 
itching, and cracking of the feet.  Examination of the feet 
revealed some mild webspace scaling of the skin on the right 
foot, but the moccasin areas and nails were normal.  On the 
left foot, the skin on the heel was quite dry, but the 
webspace, nails, and moccasin areas were all clear.  The 
Veteran was diagnosed as having bilateral tinea pedis.

A December 2005 VA examination report reveals that the 
Veteran reported that he first experienced itching between 
the web spaces of his feet in 1973.  He sought treatment and 
was treated conservatively.  He had not been under medical 
care for his bilateral foot condition since that time and he 
explained that he did not seek medication for the condition 
because he preferred to just keep his feet clean.  He denied 
any surgery, injections, or physical therapy.  He did not use 
any assistive devices and denied experiencing any pain, 
weakness, fatigability, effects on standing or walking, or 
flare ups.

Examination of the feet revealed that there were no corns, 
calluses, or edema bilaterally.  There was a very small area 
between the fourth and fifth digit on the left foot that was 
macerated, otherwise the skin on the feet was normal.  On 
palpation and ranging of the foot, there was no restricted or 
painful motion, tenderness, abnormal weight bearing, 
weakness, or instability.  His gait was normal and the feet 
were midline on standing.  A diagnosis of very mild tinea 
pedis that represented less than 1 percent of the total body 
and 0 percent of any exposed skin was provided.

The evidence reflects that the Veteran's skin condition of 
the feet involves less than 5 percent of his entire body or 
exposed areas, with the most recent evidence indicating 
involvement of at most 1 percent of his entire body and 0 
percent of exposed areas.  Furthermore, the Veteran has not 
received any systemic therapy such as corticosteroids or 
other immunosuppressive drugs, and he reported during the 
February 2004 VA examination that he only used a topical 
ointment.  This evidence is consistent with a noncompensable 
disability rating.  Therefore, a compensable rating for 
epidermophytosis interdigitalis pedis is not warranted under 
DC 7806.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.118, DC 7806. 

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's 
disabilities are skin irritation on the feet and painful 
hemorrhoids that bleed and cause fecal leakage.  These 
symptoms are contemplated by the rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.

Entitlement to an increased (compensable) rating for 
epidermophytosis interdigitalis pedis is denied.


REMAND

The Veteran's VA treatment records, including an April 2005 
VA mental health psychotherapy note, reveal that he has been 
diagnosed as having PTSD. Furthermore, his VA treatment 
records also establish a link between his reported symptoms 
and his claimed in-service stressors as the April 2005 PTSD 
diagnosis was in part based upon his report of stressful 
experiences while serving with the Marines, such as having a 
gun pointed at him by a fellow serviceman.  Thus, the Veteran 
has been diagnosed as having PTSD and there is credible 
medical evidence of a nexus between his symptoms and his 
claimed in-service stressors.

The April 2005 VA mental health psychotherapy note and other 
evidence of record indicate that the Veteran has reported 
various in-service stressors, including personal assaults.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

The stressors reported by the Veteran include witnessing 
fellow recruits be assaulted on various occasions by drill 
instructors, participating in live fire training at boot camp 
in Paris Island and on the Island of Creek, visiting the gas 
chamber, witnessing a fellow recruit fall from the top of an 
A frame, being hit in the throat and chest by two sergeants, 
being hit in the chest by a sergeant while in close order 
drill on the parade deck, being arrested at gunpoint while 
stationed at Camp Lejeune, witnessing a person injured in an 
automobile accident, being arrested at gunpoint by a 2nd 
lieutenant while checking the engine of his car, and being 
court marshalled.

In its March 2008 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to notify the Veteran that 
evidence from sources other than his service records or 
evidence of changes in behavior could constitute credible 
supporting evidence of the claimed stressors and to allow him 
the opportunity to submit such evidence, or advise VA of the 
sources of such evidence.  There is no indication that the 
Veteran was provided with such notice. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Were a remand order of the Board is not complied with, the 
Board itself errs in failing to insure compliance.  Id. at 
270-71.  As the Veteran was not provided with the required 
notice, the Board is compelled to again remand this claim for 
compliance with the instructions in its March 2008 remand.

The Veteran was afforded a VA examination in August 2009 for 
PTSD.  He reported several in-service stressors, including 
personal assaults.  He was not diagnosed as having any 
psychiatric disabilities.  The psychologist who conducted the 
examination explained that the Veteran's reports of PTSD were 
vague and incomplete, he had difficulty in answering direct 
questions about his symptoms, he was occasionally 
inconsistent when asked to elaborate, and the reported 
traumatic events were not the type of events typically 
associated with PTSD.  He reported symptoms of fugue state 
and gave Ganser-type responses.  His performance in mental 
status examination was worse than expected given his behavior 
during the examination. 

Overall, the examiner opined that there was not an accurate 
assessment of the Veteran's psychiatric functioning because 
of the Veteran's approach.  No diagnosis could be made on the 
basis of examination without resorting to mere speculation.

The examiner did not provide an opinion as to whether there 
was evidence of behavioral changes in response to the 
Veteran's claimed in-service personal assaults.  It appears 
that an opinion was not provided because the Veteran was not 
diagnosed as having PTSD.  However, although the psychologist 
who conducted the August 2009 VA examination found that the 
Veteran did not have any diagnosable mental disorder, the 
requirement for a current disability is satisfied if there is 
evidence of the disability at any time since the Veteran's 
claim for service connection in September 2002, even if the 
disability is currently in remission.  McClain v. Nicholson, 
21 Vet. App. 319 (2008).

It is not clear whether the examiner found that the Veteran 
had never been shown to have a psychiatric disability, and 
that the prior PTSD diagnoses were inaccurate, or that such a 
disability was not shown at the time of the examination.  .

The Veteran's VA treatment records also indicate that he has 
been diagnosed as having psychiatric disabilities other than 
PTSD, including depressive disorder not otherwise specified, 
generalized anxiety disorder, dysthymia, and schizoaffective 
disorder.  An opinion was not provided as to whether these 
diagnosed psychiatric conditions were etiologically related 
to service.  See Clemons, 23 Vet. App. 1 (2009) (claim for 
benefits based on PTSD encompassed benefits based on other 
psychiatric disabilities). 
 
The Veteran was afforded a VA examination in September 2009 
for headaches.  The physician who conducted the examination 
reviewed the Veteran's claims file and noted that there was 
no indication that the Veteran received any treatment for 
headaches in service and that his in-service complaints 
mostly involved his leg.  The examination report reveals that 
the Veteran reported experiencing pain in his shoulders and 
neck, and that the pain in his neck radiated into the skull 
becoming a "migraine".

The examiner opined that the Veteran had chronic cervicogenic 
neck pain which was most likely secondary to cervical 
osteoarthritis.  There was no link between the headache and 
service and no headache disorder was identified.  The 
Veteran's cervicogenic neck pain was not related to his 
military service and there was no documentation to support 
any relationship or aggravation to his military service.

The Veteran's  claim for service connection for headaches did 
not refer to and the RO has not adjudicated the claim as one 
involving a cervical spine disability.  However, the 
September 2009 VA examination report reveals that his 
headaches were likely symptoms of a possible cervical spine 
disability.  As the Veteran described symptoms of a cervical 
spine disability, his claim sufficiently identified the 
benefit sought and the claim is one for service connection 
for a cervical spine disability.

The September 2009 VA examination is inadequate because the 
physician who conducted the examination did not provide an 
opinion as to whether a relationship existed between the 
cervical osteoarthritis and service.  The Court has held that 
a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

To the extent that the examiner opined that there was no 
relationship between the Veteran's headaches and service and 
that the cervicogenic neck pain was not related to service, 
the opinion has little probative weight because the examiner 
did not provide a rationale for his opinion.  See Id. at 304 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed). 
  
Furthermore, the opinion was partially based on the 
examiner's finding that there was no indication that the 
Veteran was treated for headaches in service.  However, the 
Veteran's service treatment records indicate that in August 
1974 he was treated for periodic headaches.  Thus, the 
opinion was based on an inaccurate history and is entitled to 
little, of any, probative weight.  Boggs v. West, 11 Vet. 
App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-
06 (1994) (finding that presumption of credibility of 
evidence did not arise as to medical opinion that Veteran 's 
disability was incurred in service because it was based on an 
inaccurate history, one which failed to acknowledge an injury 
well- documented in the record, and hence holding such 
evidence not 'material'); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (finding that presumption of credibility did 
not arise because physician's opinion was based upon 'an 
inaccurate factual premise' and thus had 'no probative 
value').

As the physician who conducted the September 2009 VA 
examination did not provide an opinion as to the etiology of 
the possible cervical osteoarthritis, did not consider the 
Veteran's treatment for headaches in August 1974, and did not 
provide a rationale for his opinion, a new examination is 
required. 
 
VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

VA's duty to notify a claimant seeking to reopen a previously 
denied claim includes advising the claimant of the evidence 
and information needed to reopen the claim as well as the 
evidence and information needed to establish entitlement to 
the underlying claim for the benefit being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Also, in the context of a claim to reopen, VA must look at 
the basis for the denial in the prior decision and provide 
the claimant with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Failure to 
provide this notice is generally prejudicial.  Id. 
 
The RO sent the Veteran a VCAA notice letter in January 2004 
regarding his claim for service connection for a 
cardiovascular system disability (claimed as an enlarged 
heart).  This letter informed the Veteran of the information 
and evidence required to substantiate the underlying claim 
for service connection.  However, the January 2004 letter did 
not notify the Veteran of the need to submit new and material 
evidence, and did not include a definition of these terms.  
Furthermore, there is no indication that he received any VCAA 
notice with regard to his claims for service connection for a 
lower back disability and residuals of a laceration to the 
left thigh.  As such, VA has not satisfied the notification 
requirements of the VCAA as interpreted in Kent.

The basis for the March 2009 Joint Motion was that VA had not 
complied with its duty to provide adequate VCAA notice in 
accordance with Kent.

The issue of entitlement to a TDIU is inextricably 
intertwined with the issues of whether new and material 
evidence has been presented to reopen the claims for service 
connection for a lower back disability, residuals of a 
laceration to the left thigh, and a cardiovascular system 
disability and entitlement to service connection for a 
psychiatric disability and a cervical spine disability.  
Therefore, the Board must defer adjudication of the claim for 
a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA notice letter 
with regard to his petition to reopen the 
claims for service connection for a lower 
back disability, residuals of a 
laceration to the left thigh, and a 
cardiovascular system disability.  The 
letter should identify the reasons for 
the prior final denials in October 1995 
and April 1998 and the type of evidence 
necessary to satisfy the elements of the 
underlying claims which were found 
insufficient in the previous final 
denials, in accordance with the Court's 
decision in Kent.

2.  The AOJ should provide the Veteran 
with a letter telling him that evidence 
from sources other than his service 
records may corroborate his account of 
in-service personal assault.  Examples of 
such evidence include, but are not 
limited to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy. 
 
The Veteran should be asked to provide or 
identify any evidence from sources other 
than his service records that might 
corroborate his claimed stressors.  
Provide a list of examples of such 
evidence, including evidence of behavior 
changes.

3.  The examiner who provided the August 
2009 PTSD examination should review the 
claims folders and provide an opinion as 
to whether the Veteran has been shown to 
have a psychiatric disability at any time 
since September 2002, and if so, whether 
that disability is related to service. 
 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current psychiatric disabilities had its 
onset in service or is otherwise the 
result of a disease or injury in service. 
The examiner should specify the stressors 
supporting any diagnosis of PTSD.  

If a diagnosis of PTSD is warranted at 
any time during the period since 
September 2002, the examiner should opine 
as to whether there is evidence of 
behavior changes in response to the 
Veteran's claimed in-service personal 
assaults. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

Any recommended testing or examinations 
should be conducted.  If the August 2009 
examiner is unavailable, the Veteran 
should be afforded a new examination to 
obtain the necessary information and 
opinions.

4.  The examiner who provided the 
September 2009 examination should review 
the claims folders and provide an opinion 
as to whether the cervical spine 
disabilities identified on that 
examination as the cause of current 
headaches are related to service or 
whether a headache disorder is related to 
service.  The examiner should consider 
service treatment records showing 
complaints of headaches, as well as the 
Veteran's reports of in-service 
headaches.  All indicated tests and 
studies should be conducted. 
 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 
 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current cervical spine disability causing 
headaches or headaches themselves had 
their onset in service or are otherwise 
related to the Veteran's in-service 
headaches or any other disease or injury 
in service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the September 2009 examiner is not 
available, the Veteran should be afforded 
a new examination to obtain the necessary 
information and opinions.

5.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

6.  If any benefit on appeal remains 
denied the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 
   
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


